Citation Nr: 1755353	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the Appellant's countable income exceeds the maximum limit for payment of death pension benefits on and after February 1, 2011.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel








INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  He died in December 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  This matter was before the Board in July 2016, at which time it was remanded for additional development.  After the issuance of a September 2016 supplemental statement of the case, the appeal has been remitted to the Board for appellate review.


FINDING OF FACT

The Appellant's countable annual income, less excludable expenses, exceeds the maximum limit for death pension benefits from February 1, 2011.


CONCLUSION OF LAW

The Appellant's countable income warranted termination of VA death pension benefits from February 1, 2011.  38 U.S.C. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant's above-captioned claim was before the Board in July 2016, at which time it was remanded for additional development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to send the Appellant a variety of forms for her to complete and submit in support of her claim.  Further, the AOJ was asked to attempt to obtain from the Social Security Administration (SSA) information as to the amounts of credited monthly benefits paid to the Appellant from 2012 to the present.  Although the AOJ sent her the requested forms to the mailing address of record, to date, the Appellant has not responded.  The AOJ also obtained additional information from SSA before re-adjudicating the Appellant's claim and issuing to her a September 2016 supplemental statement of the case.  As such, the Board finds that the AOJ substantially complied with the July 2016 remand directive and, thus, a remand for ameliorative actions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the underlying October 2011 administrative decision, the AOJ granted the Appellant improved death pension benefits, effective December 1, 2010, which were payable from January 1, 2011.  In the notice of this decision sent to the Appellant, the AOJ terminated the Appellant's VA death pension benefits, effective February 1, 2011, finding that her countable income exceeded the maximum limit.  As the Appellant perfected an appeal of this decision, the AOJ did not also make determinations as to whether the Appellant's countable income exceed the annual maximum limit for 2012 or any subsequent year.  As such, the Board remanded the Appellant's claim in July 2016, in order for the AOJ to develop and adjudicate the issue for each year subsequent to 2011.  Consequently, the claim at issue here is whether the Appellant is entitled to payment of death pension benefits in each year, beginning in 2011.

VA pays a death pension benefit to surviving spouses of wartime veterans.  38 U.S.C. § 1541(a).  Basic entitlement to pension exists if, amongst other criteria, the surviving spouse's income is not in excess of the specified maximum limit.  38 U.S.C. § 1541(a); 38 C.F.R. §§ 3.3, 3.23.

The maximum limit is set by Congress, is published in Appendix B of VA Manual M21-1 (M21-1), and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  While the maximum limit changes every year, effective December 1 of each year, total income for calendar years governs payment of benefits.  38 C.F.R. § 3.260(f).  Fractions of a dollar are disregarded for the purposes of calculations regarding the annual rates.  38 C.F.R. § 3.260(g). 

In determining annual income for pension payments, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  This includes compensation from SSA.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the non-recurring income is countable.  38 C.F.R. § 3.273(c); see also 38 U.S.C. § 1503.

The following shall be excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); unreimbursed medical expenses which have been paid in excess of five percent of the maximum limit; expenses of last illnesses, burials, and just debts; the Veteran's final expenses (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.); education expenses; life insurance proceeds; and survivor benefit annuity.  38 C.F.R. § 3.272. 

The Appellant filed this claim in January 2011; thus, the 2011, 2012, 2013, 2014, 2015, and 2016 maximum income limits apply (effective December 1, 2010, to November 30, 2016).  The maximum limit for countable income, minus expenses, for a surviving spouse without a dependent child (as defined by VA in 38 C.F.R. § 3.57) are as follows:

2011:  $7,933.00
2012:  $8,219.00
2013:  $8,359.00
2014:  $8,485.00
2015:  $8,630.00
2016:  $8,630.00

See Department of Veterans Affairs, https://www.benefits.va.gov/PENSION/rates_survivor_pen14.asp (last updated January 13, 2016).

Based on the evidence of record, the Appellant's countable income for each year is calculated as follows:

2011 (from January 1 to January 31):  SSA income of $1,121.50 (which, if annualized, is $13,458.00), minus final expenses of $10,065.88, minus medical expenses of $6,258.00, which equals a loss of $2,865.88.  For this month, the AOJ found that the Appellant was entitled to payment of death pension benefits, thus, further discussion of entitlement is moot.

2011 (on and after February 1, 2011):  SSA income of $2,112.50 (which, if annualized, is $26,550.00), plus a one-time, retroactive SSA payment of $991.00, which equals $27,541.00.

2012:  SSA income of $26,266.00, minus medical expenses of $4,798.00, plus 5 percent medical deductible of $410.00, which equals total countable income of $21,878.00.

2013:  SSA income of $26,710.00, minus medical expenses of $4,858.00, plus 5 percent medical deductible of $417.00, which equals total countable income of $22,269.00.

2014:  SSA income of $27,106.00, minus medical expenses of $4,858.00, plus 5 percent medical deductible of $424.00, which equals total countable income of $22,672.00.

2015:  SSA income of $27,574.00, minus medical expenses of $4,858.00, plus 5 percent medical deductible of $431.00, which equals total countable income of $21,878.00.

2016:  SSA income of $27,574.00, minus medical expenses of $4,858.00, plus 5 percent medical deductible of $431.00, which equals total countable income of $21,878.00.

Throughout the pendency of this appeal, the Appellant's annual income exceeded the maximum limits set by law for entitlement to death pension benefits, even when deducting her expenses.  Thus, the Board is required to deny the Appellant's claim for reinstatement of death pension benefits because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making this determination, the Board observes that the July 2016 remand was specifically intended to provide the Appellant the opportunity to submit or identify relevant evidence in support of her claim.  Despite this, VA received no response to development letters sent to the Appellant pursuant to the remand.  Corresponding to VA's duty to assist the Appellant in obtaining information is a duty on the part of the Appellant to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Appellant in developing her claim, rather than a duty on the part of VA to entirely develop the claim with the Appellant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).


ORDER

The Appellant's countable income exceeds the maximum limit for payment of death pension benefits on and after February 1, 2011.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


